DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on August 04, 2022 and is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stimpson US. Patent (1,947,680) hereinafter Stimpson in view of Hamlin et. al. US. Patent (2,861,407) hereinafter Hamlin.
Regarding claim 1,
Stimpson discloses a rivet feeding system (see fig.1) comprising: 
a hopper (49) configured to accommodate a plurality of rivets (rivet recited in pag.2 lines 40-44), each rivet having a head and a tail (see pag.2 lines 53-69), 
wherein the hopper (49) includes a barrel (27) rotatably mounted to a stationary back (58), the barrel (27) includes a plurality of notches (56) formed around a rim (55), and the rim (55) is spaced a distance apart from the stationary back (58 see fig.5) to permit a single rivet to exit the hopper at a time by the rivet tail passing through a notch (56) in the barrel and the rivet head passing between the rim of the barrel and the stationary back (see pag.2 lines 40-69); 
an inclined rail (feed track see fig. 7 with the exclusion of elements 45,82) positioned to receive a rivet exiting the hopper (45), the inclined rail having a channel (79) defined by two sidewalls (70-71, see fig.7), 
wherein the channel (79) is sized to accommodate the rivet tail and the two sidewalls (70-71, see fig.7) are positioned to support the rivet head (see pag.3 lines 6-10); and 
a fastening assembly (see fig 1 and 2) comprising a stationary anvil (18) positioned below a moveable punch (14) and a pair of jaws (17 see fig.1) positioned between the anvil (18) and the moveable punch (14), 
wherein the inclined rail (see fig.2 and 7) includes a first end (end in direct contact with element 59 see fig.2) positioned to receive rivets from the hopper (45) and a second end (end in direct contact with element 17 see fig.2) positioned to deliver rivets to the fastening assembly, and 
wherein the inclined rail (see fig.2 and 7) is positioned to receive rivets at the first end in a first orientation (horizontally) and to deliver rivets to the fastening assembly in a second orientation (vertically) that is distinct from the first orientation (horizontally).
(since pag.3 lines 6-10 recited the rivet head to be in contact with element 69 which element 69 oriented parallel to the incline rail therefore the rivet is extended perpendicular to the inclined rail so when the inclined rail is vertical, the rivet is extended in the horizontal and when the inclined rail is horizontal therefore the rivet is extended in the vertical and additionally see fig.11).
Stimpson does not disclose the pair of jaws to be pivotable
Stimpson and Hamlin disclose both art in the same field of endeavor (i.e. metal deformation).
Hamlin, in a similar art, teaches a rivet machine (see fig 1-14) with a pair of jaws (24-25) to be pivotable (see col.3 lines 35-44). Hamlin teaches pair pivotable jaws to facilitate a predetermined number of rivets in each cycle of operation (see col.1 lines 33-34).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to construct the fastening assembly of Stimpson with a pair pivotable jaws as taught by Hamlin, as it would be beneficiary to Stimpson, to be able to facilitate operation. 
Regarding claim 2,
The prior art Stimpson as modified by Hamlin discloses all limitations in claim 1.
Stimpson discloses wherein the first end of the inclined rail (end in direct contact with element 59 see fig.2) is positioned above the second end of the inclined rail (end in direct contact with element 17 see fig.2) and rivets are transported from the first end of the inclined rail to the second end of the inclined rail by gravity (see pag.3 lines 6-10).
Regarding claim 3,
The prior art Stimpson as modified by Hamlin discloses all limitations in claim 1.
Stimpson discloses wherein the channel (79) of the inclined rail includes an upper surface (69) positioned to contact the rivet heads retained therein (see pag.3 lines 6-10).
Regarding claim 4,
The prior art Stimpson as modified by Hamlin discloses all limitations in claim 1.
Stimpson discloses wherein the first orientation (horizontally) of the rivets received by the inclined rail is a horizonal orientation and the second orientation (vertically) of the rivets delivered to the fastening assembly is a vertical orientation (since pag.3 lines 6-10 recited the rivet head to be in contact with element 69 which element 69 oriented parallel to the incline rail therefore the rivet is extended perpendicular to the inclined rail so when the inclined rail is vertical, the rivet is extended in the horizontal and when the inclined rail is horizontal therefore the rivet is extended in the vertical and additionally see fig.11).
Regarding claim 5,
The prior art Stimpson as modified by Hamlin discloses all limitations in claim 1.
Stimpson in view of Hamlin discloses wherein the two pivotable jaws (Hamlin, 24-25) each have a recessed region (Hamlin, 26a) sized to support a rivet head (Hamlin, see fig.5-6).
Regarding claim 6,
The prior art Stimpson as modified by Hamlin discloses all limitations in claim 5.
Stimpson in view of Hamlin discloses wherein the recessed regions (Hamlin, 26a) of the two pivotable jaws (Hamlin, 24-25) form a circular pocket for the rivet head (Hamlin, see fig. 5-9).
Regarding claim 7,
The prior art Stimpson as modified by Hamlin discloses all limitations in claim 1.
Stimpson in view of Hamlin discloses wherein the two pivotable jaws (Hamlin, 24-25) are each spring- loaded (Hamlin, 29 and 30) to facilitate returning to a support position after being pivoted during rivet fastening (Hamlin, (see col.3 lines 35-44 and 51-56).
Regarding claim 8,
The prior art Stimpson as modified by Hamlin discloses all limitations in claim 1.
Stimpson discloses wherein the system (fig.1-2) is configured to feed tubular rivets, semi-tubular rivets, or solid rivets (see pag.1 lines 5-11 and lines 53-60).
Regarding claim 9,
The prior art Stimpson as modified by Hamlin discloses all limitations in claim 8.
Stimpson discloses wherein the system is configured to feed rivets having a diameter of 1/8 inches (see pag.1 lines 5-11).
Regarding claim 10,
The prior art Stimpson as modified by Hamlin discloses all limitations in claim 9.
Stimpson discloses wherein the system configured to feed rivets having a maximum grip length of less than 1/8 inches (see pag.1 lines 5-11).
Regarding claim 13,
The prior art Stimpson as modified by Hamlin discloses all limitations in claim 1.
Stimpson discloses wherein the channel (79) has a T-shaped cross-section (see fig.11 space marked as 90).
Regarding claim 14,
The prior art Stimpson as modified by Hamlin discloses all limitations in claim 13.
Stimpson discloses wherein the channel (79) has a first width (space between elements 84-85 in fig 11) and a second width (space between elements 88-89 in fig 11), 

    PNG
    media_image1.png
    270
    363
    media_image1.png
    Greyscale

the first width is positioned closer to an opening of the channel than the second width, and the first width of the channel is less than the second width of the channel (see fig.11).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stimpson US. Patent (1,947,680) hereinafter Stimpson as applied to claim 1 above, and further in view of Paterson GB Patent (0,442,746) hereinafter Paterson.
Regarding claim 11,
The prior art Stimpson discloses all limitations in claim 1.
Stimpson does not disclose a singulation device configured to receive rivets from the second end of the inclined rail and to transport the rivets to the fastening assembly.
Paterson, in a similar art, teaches a rivet machine (see fig 2) having a fastening assembly (U,G2,P1) with a singulation device (M) configured to receive rivets from the second end of the inclined rail (J) and to transport the rivets to the fastening assembly (see pag.3 lines 39-63).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the fastening assembly such that a singulation device configured to receive rivets from the second end of the inclined rail and to transport the rivets to the fastening assembly. Examiner notes both references clearly teach the fastening assembly, therefore a simple substitution of Stimpson’s fastening assembly with that of Paterson will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 12,
The prior art Stimpson as modified by Hamlin and Paterson, discloses all limitations in claim 11.
Stimpson as modified by Paterson, discloses the singulation device (M) is operated by mechanical cylinder (push rod element r, see pag.2 lines 85-93 and pag.3 lines 39-63) but does not disclose the singulation device to be operated by a pneumatic cylinder and since no criticality is recited for the singulation device to be operated by a pneumatic cylinder and well known in the mechanical art for singulation device to be operated by hydraulic, mechanical or pneumatic cylinder deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the singulation device to be operated by a pneumatic cylinder to ensure effectiveness of operation and reduce on downtime. Accordingly, it has been held that a claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated is obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. In Ryco, Inc. v. Ag-Bag Corp, 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 08/04/2022 about the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment. The objection and the 35 U.S.C. 112 rejections are withdrawn.
With regards to Applicant's arguments about the 35 U.S.C. 102 rejection, the Applicant arguments have been fully considered and they are persuasive. 
Reference Stimpson US. Patent (1,947,680) is used in combination of reference Hamlin et. al. US. Patent (2,861,407) hereinafter Hamlin to reject as set forth in this Office Action.
Conclusion
  Accordingly, THIS ACTION IS MADE Non-FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 18, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725 

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725